Title: To Thomas Jefferson from William Jarvis, 6 October 1804
From: Jarvis, William
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Lisbon 6th. Octr. 1804.
               
               I was duly honored with your favours of the 19th. & 20 July, inclosing the first & second of a bill of Exchange drawn by James Madison Esquire on James Maury Esqr. of Liverpool for three hundred dollars, which I endorsed payable at four shillings & six pence each, to prevent Mr Madison losing by the Exchange, dollars being worth 4/9 in England.
               Although, Sir, I was much disappointed at the non-acceptance of the pipe of Oeyras Wines, yet I cannot, but approve of the principle, notwithstanding I am the sufferer by it: and it would add vastly to the happiness of the human species if it was universally adopted by Men in power; but unfortunately for mankind few first Magistrates of a Nation have been Philosophers.
               Upon the strength of the observation of some celebrated Man that a present ought to be something of little value, at the same time to be desirable from its rarity or scarcity, I have taken the liberty to send by the Sloop Unity, Captn Deakins, for Alexandria, a Box of Oranges, four half pails of figs, two pails of soft shelled Almonds, four small boxes of preserves, secured to-gether & seventeen baskets, also tied to-gether, which I must beg that you will do me the honor to accept—It is so early in the Season that I am afraid the oranges will not be so sweet as I could wish, but they are the best the Country affords at this time.
               I should have been happy to have been informed whether the two pipes of Termo Wine were to your satisfaction & which Sir you preferred. From what two of my friends to the Northward, to whom I sent some of the same, have written me, I should hope that it did, as they were much pleased with it. By the first Vessel for New York, I shall send a Pipe of the same, unless I can find some other that is better. there is a kind of wine called Bucellos, that if I mistake not you did not name among those kinds you enumerated, it is very dry & remarkably well flavoured, but is extremely dear, costing at this time Rs 120$000 (ie $150 ⅌ pipe). The vintage has not been abundant this year owing to the drought, but the quality of the Wine is uncommonly fine.—
               Allow me Sir to assure you [again] of my sense of the obligation for the appointment you conferred [on] my father, which as a mark of your regard for his character would at any time have been highly agreeable, but at present was peculiarly grateful—
               Assuring you of the satisfaction it will at all times give me to execute your commands, I have the honor to be With the most profound Veneration & Respect Sir Yr. Mo. Obdt. & devotd Sert.
               
                  
                     William Jarvis
                  
               
               
                  N.B. The articles above mentioned I included in the Bill of Lading of some trifles sent to Genl Dearborn
               
            